   Case 18-80349          Doc 183      Filed 12/16/18 Entered 12/16/18 23:46:49                  Desc Imaged
                                      Certificate of Notice Page 1 of 2
Form clmntce
                                   UNITED STATES BANKRUPTCY COURT
                                          Central District of Illinois
                                            216 Federal Building
                                            100 N.E. Monroe St.
                                           Peoria, IL 61602−1003


In Re: Karla Young                                         Case No.: 18−80349
Debtor
                                                           Chapter: 7

                                     NOTICE OF ENTRY OF TEXT ORDER




YOU ARE HEREBY NOTIFIED that a text order has been entered on the docket this date allowing the objection to
your claim. As a result of the objection having been allowed, you may wish to review the claim objection to
determine the status of your claim.




Dated: 12/14/18

                                                            /S/ Adrienne D. Atkins
                                                           Clerk, U.S. Bankruptcy Court



        Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
         Case 18-80349            Doc 183        Filed 12/16/18 Entered 12/16/18 23:46:49                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Central District of Illinois
In re:                                                                                                     Case No. 18-80349-tlp
Karla Young                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0753-1                  User: cwhi                         Page 1 of 1                          Date Rcvd: Dec 14, 2018
                                      Form ID: clmntce                   Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 16, 2018.
db             +Karla Young,   128 E 5th Street,   Coal Valley, IL 61240-9547
6879050        +Cavalry Spv I, LLC - Assignee of Capital One, N.A.,   Bass & Associates, P.C.,
                 3936 E Ft Lowell Rd Suite 200,   Tucson, AZ 85712-1083

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 16, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 14, 2018 at the address(es) listed below:
              Brett R Marshall   on behalf of Creditor    Deere Employees Credit Union bmarshall@l-wlaw.com,
               kmefferd@l-wlaw.com
              Bryan David Hughes    on behalf of Creditor   Wells Fargo Bank, NA bankruptcy@FALLAW.com
              Crystal Violeta Sava    on behalf of Creditor   Wells Fargo Bank, NA ccaceres@fallaw.com,
               bankruptcy@fallaw.com
              Douglas Lindstrom     on behalf of Creditor   Deere Employees Credit Union dlindstrom@l-wlaw.com,
               kmefferd@l-wlaw.com
              Jeana K. Reinbold    trustee@jeanareinboldlaw.com,
               jreinbold@ecf.epiqsystems.com;jeana@jeanareinboldlaw.com
              Kevin Hays    on behalf of Trustee Marsha L Combs-Skinner kevin@CH13CDIL.com
              Nisha Bhupendra Parikh    on behalf of Creditor    Wells Fargo Bank, NA
               bankruptcyteam@fal-illinois.com
              Sean Michael Williams    on behalf of Debtor Karla Young seanwilliams@qcbankruptcy.com,
               lhendley@qcbankruptcy.com
              Stephen G Andich   on behalf of Creditor    Wells Fargo Bank, NA steve@andich-law.com
              Steven Lindberg    on behalf of Creditor    Wells Fargo Bank, NA bankruptcy@fallaw.com
              U.S. Trustee   USTPRegion10.PE.ECF@usdoj.gov
                                                                                             TOTAL: 11
